Title: To Thomas Jefferson from John Tyler, 20 May 1784
From: Tyler, John
To: Jefferson, Thomas



Dear Sir
Richmond May 20th 1784

I receiv’d your Letter by the last Post and am much obliged to you for the printed paper which it enclosed. Our Assembly went into the consideration of the several matters therein contain’d and past some resolutions by way of Instructions to the Delegates in Congress from this State, which will be communicated by the Governor; also others on which Bills are order’d to be drawn, vesting your Honorable Body with power for the term of fifteen years to prohibit British Trade &c. if necessary, or enabling you to use coercive measures to compel payment from delinquent States of their respective Quotas of the national Debt, as also such Sums of Money which you may from time to time require for support of the present civil and military arrangements. Which last I think ought to have been delay’d until a fair State of the Civil Expences with the number of Men, and the naval strength, and their estimated expences for the present year were laid before us.
I have been told you are going abroad, for which I am sorry, as nothing can be done with the Treaty between us and Britain now that it is made final. Your Services might have been great indeed when the Preliminaries were entered into because Virginia wou’d have had a friend who knew the circumstances of the people and how unjust it was to consent to the payment of the debts after such an unusual manner of Warfare had been carryed on. However we must not reflect too much on the business, but provide the most  easy means of getting over it with honour. We propose to suffer them to be recover’d at five annual payments without interest, but it is a doubt whether the matter will be legislated on till the Fall.
If it is your wish to go abroad, to be sure mine wou’d be to gratify you, if I had the power even to negative the Vote of Congress; but I know it will be hard to supply your place; for those Gentlemen whose abilities are not despisable are either too rich and indolent to make any sacrifice for the public or too poor to give up better prospects for supporting their Families. Shou’d you set out for your Voyage before I have the pleasure [of see]ing you, God send you safe to the [Des]tined Port, continue you there in health and happiness, as long as you choose to stay and waft you back to your Native Country, where you will be always acceptable to the good and virtuous. I am with every Sentiment of respect your very obt. humble Sert.,

Jno: Tyler

